%\QA&U\Y\M
W_L\m§\ § \>\QQ m\\_s
§§ §§ m \Ai?>o&

RL\_:§cm\e_; \CL\()Q\d\§; Y\\Q_ X\z Q\?_§§Q_c:&§\ \>X\\»\ i\ `,-\A\K\'>. via

Q\I:;l; \\Q.\Q_ \>\Q,L>l\\ § m\e\ Q\ QDQ»\ § X\L\§`\U\ md tx §§Q\_)\`\>§ ‘K\£\\_\
, %§_L\J»Q »>\@__ wl RK§ K\'> 5\ §m>\sz_ 'Q§MUR
`\c\\;.§; Q>_, 'W_§\>_\Qx \3\\5;\9_?\ \Kw \UN€.\ \K\z §§ '

Qm\>\\_ \g-.\' n \_ '

' §§\>x\\\_>\ CJ\\\R %Q>_\\% \;}QC>_\\__-A>\.\\\\\\)\ `\5 `Q>`\b`b

X\':\i.§ §§4 w _C'_\\QQ\S;\SP_(§ Rm\>~d; § §L§Qx\§£>x\\ gsw w§\ \1‘\1>\ t\\;\_\\% §§ 7 \iQ-;\@_ §\L\\“

v~_§\ §Q_\_(\`§__
\._¢\>C;_&. §?_ \\\ §Q_v_x\\§\\léx`\<>\c\m§
‘Q\\~_€__ RAAQ_<< 30 §_ mg usx§\x c§;\)w\ *\w\,\¢\

§_Q\C§§&i xiv EQ_§\ and K\(\\A\%L\Q y

Q>`

R§Bb `/X_ Q\>_§ m_ L\(\Q_ %XLE: e_. '§m_\ \\_Q_\§\§€§ Q;\`£\§ ':_
\CXL\Y\§_A. §\d*?_\ m{_\§<>.\'\ \D\A:\ \TX\ KR\L\`“! §§ §§_M`

T__B\?\d\j\\/\E\\ L\c\€>_§§m§ nm\w\§\~ QBU_\ \\\&L:® \<3_\§<
y\\@\§\_e_ § \_Q\ T_BRE\®§®\ <> \\\\5\%\@ §U\z": \\>&;Y \\\.
`XC_XP_;\ \(\'\“'3 ‘i\\f\Q\`\

` ' %`\»\€_0\ R§\\\‘> \_e_\gs> l _ gm .
§\R `\\c\§.\‘>;\w\ §\_\§C§_L`§b\_ RQA_\LQC;§K\DNX z CTB{~‘J‘;\L '

\_`\L&_§dwe_ \\P_ Y»\QA \\c \él \r\:\.\?\.R_ \C§\\’\”\ \(".> \ZJCBC\Q\ ` Q-\ _ \-\5\‘1 b\% v
m h§\ov\:\/x. `_\"3`¢3(`\\§)

/`

ma ~\\.: §;\@> §§ \{> \0.;_
Q»v_§\f\zh \Qu\ §\L§\ka\\\§\g»\\;§z\<>mh _

mfa mz_`\\ d

CAUSE NO. CR23680

THE jsTATE oF TEXAs ' ~ ° m THE DISTRICT coURT
vs. _ _ ' ' oF
JESSIE JAMES TABoR , ' M]LAM coUNTY, TEXAS

 

VIOLATION OF THE CONDITIONS`_OF PROBATION

The Defendant, JESSIE JAMES.TABOR, has violated condition No. 1 of the (3) three year probation granted
him on the 4TH day of February, 2013, in the County of Milam, State of Texas, in that he has failed to neither '
commit nor be convicted of any offense against the Laws of the State of Texas, any other State, or of the
United States of America, in that on or before the 18th day of May, 2013, in the County of Milam, State of
Texas, the defendant, Jessie J ames Tabor, did commit the offense of Resisting Arrest, Search, or
Transportation by then and there intentionally prevent or obstruct Offlcer Adam Assaker, a person the
defendant knew to be a peace officer, from effecting an arrest of the defendant, by using force against said
peace officer. Against the Peace and Dignity of the State of Texas.

Further, the Defendant, JESSIE JAMES TABOR, has violated condition No. l of the said probation in that he
has failed to neither commit nor be convicted of any offense against the Laws of the State of Texas, any
other State, or of the United States of America, in that on or before the 18th day of May, 2013, in the County of

- Milam, State of Tex`as, the defendant, Jessie J ames Tabor, did commit the offense of Assault Public Servant

by then and there intentionally, knowingly, or recklessly cause bodily injury to Officer Adam Assaker by

' kicking him in the hand, grabbing his leg and attempting to bite him and the defendant did then and there

know that the said, Officer Adam Assaker, Was then and there a public servant, to-wit: Uniformed Police
Off1cer, and that the said, Offlcer Adam Assaker ,was then and there lawfully discharging an official duty, to_
wit: attempting to lawfully arrest, detain and transport Against the Peace and Dignity of the State of Texas.

Further, the Defendant, JESSIE JAMES TABOR, has violated condition No. 2 of the said probation in that he
has failed to avoid injurious or vicious habits and abstain from the use of controlled substances, dangerous
drugs, and marijuana and abstain.from the use of any form of alcoholic beverage;

7 Further, the Defendant, vJESS>IE JAMES TABOR, has violated condition No. 3 of the said probation in

that he has failed to avoid places and persons of harmful character,'including places where controlled
substances, dangerous drugs, and marijuana are possessed, sold or used and not associate with persons

- who possess, sell or use controlled substances, dangerous drugs, or marijuana and not associate with

person of criminal record. Jessie JamesTabor_ was in the company of Joel Wayne Nelson on May 17, 2013
and Donny Randall Bennett on May 18, 2013. Both individual are persons of criminal record.

Further, the Defendant, JESSIE JAMES TABOR has violated condition No; 7 of the said probation in that he

has failed to Remain within Milam County, Texas, unless permitted 1n writing to depart by the Co \-'

     

on May l7, 2013.

CAUSE NO. CR23680
_ JESSIE JAN[ES TABQR

Further, the Defendant, JESSIE JAMES TABOR, has violated condition No 16 of the said probation 1n that
he has failed to pay to the Milam County community Supervision and Corrections Department_ $50. 00 as a
Crime Stoppers Program payment due April 1, 2013. He 1s presently $5 0 00 delinquent

Further, the Defendant, JESSIE JAMES TABOR, has violated condition No. 18 of the said probation in that
he has failed to pay a fee of $25.00 to the Milam County Community Supervision and Corrections Department
on Ap_ril 1, 2013 for the maintenance of the Milam County Work Program. He is presently $25.00 delinquent

' Further, the Defendant, JESSIE JAl\/fES TABOR, has violated condition No. 19 of the said probation in that
' he has failed to satisfactorily perform__ 240 hours of Community Service restitution at the direction of the
Community Supervision and Corrections Offlcer or his/her offlcial designate at the rate of at least 16 hours
per month beginning February 4, 2013. »

These violations occurred after the 4th day of February 2013, and during the time of probation.

THE STATE OF `|EXAS }
COUN'IY OF MllAM This' ls to certify that
this' ns a true copy of the original.

»MAY 23 2013 j

QNDYFECHNER .

rgew

 

DEPU

 

_l§/\/M_“ll

 

 

IN RE: JESSIE JAMES TABOR § IN THE COUNTY COURT

v §
Texas Driver's License No. _ § _ _,
01057936 ir "` v § OF

- §
Re: Occupational Driver's §
License § MILAM COUNT¥, TEXAS ,/
` PETITION FOR OCCUPATIONAL DRIVER'S LICENSE

TO THE HONORA.BLE JUI)GE OF SAID COURT:- v o

Now comes Jessie James Tabo`r,` Petitioner, and petitions the Court for an occupational
driver's license under the provisions of Section 521 .242 of the Texas 'l`ransportation Code, and in

support thereof would respectfully show this Honorable Court the following: l

1. " Petitioner"i`s va resident of Milam County, Texas, and his street address is 100 East
22nd, Cameron, TX 76520. "
2. Petitioner’s` license is suspended for surcharge violations.~ As a result of the

surcharge violations the Petitioner’s license was suspended on March 7, 2001 for an indefinite
period of time.
3. Pet itioner request that he shall carry with him at all times, a log sheet or trip sheet
in'which he will enter all dates and times in which he ls operating his vehicle.
-3. There is an essential need for Petitioner to operate and drive a motor vehicle to
_ perform his occupation or trade or for transportation to and from where Petitioner practices his
occupation or trade, as the owner of Jessie’s Tree Service where he cuts, trims, and removes

trees and to perform household duties on the following days and times and on the routes,

highways and roads of TeXas counties, to'-Wit: ' ’

BARBARA \’ANSA COUNTY »LERK

 

STATE OF TEXAS , §
1 g y §
COUNTY OF MILAM ' _ §

_A_l‘_`_E.I_I_)_A_V_I_'l_`

BEFORE ME, the undersigned authority, on this day personally appeared Jessie.James

Tabor, who after being duly sworn stated:

"My name is Jessie J ames Tabor. I am the petitioner in the above entitled and numbered
cause. l have read the attached Petit` Occupational Driver's License and hereby

state that said Petition is true and rrect."

  
 

 

SUBSCRIBED AND SWORN
witness my hand and seal of office.

ELIZABE¥H T. LEW|$
Notary Pub|ic, State of Texss

My Commission Expires
Apd| 1 2, 201 4

tate of Texas

 

CER. l ToBEAr CORRE PY
D or fm __Zg)

BARBARA VANSA COUNTY CLERK
MILAM COUNT¥. TE ‘ -

 

      

 

 

Days and Times

Monday thru Sunday - _7:00 a.m. to 8:30 p.m.
Counties l
' Milam, Robeitson, Burleson, Brazos, Walker, Grimes, McLennan, Limestone, Fr§estone,

Madison, Hill, Ellis, Dallas, Tarrant; Johnson, Bell, Coryell, Lampasas, Llano, San Saba, Mills,

Lee, Williamson, and Travis. v
WHEREFORE, PREMISES CONSIDERE;D;. Petitioner prays that he be granted the
privilege to_drive a motor‘vehi_cle to perform his occupation or trade, and _to perform household

duties under such restrictions as the Court may deter;mine.

Respectfully submitted,

HOLLIS LEWIS

202 West 6th
Carnero_n, Tx 76520 '
Tei: (254)` 697-3132'; '
Fax: (254) 697-8200

By.®l»awCM

' Re: Occupational Driver’s ‘

License MILAM COUNTY, TEXAS

ORDER GRANTING OCCUPATIONAL DRIVER'S LICENSE
» On April 15, 2013 came on to be considered the Verif1ed Petition for an Occupational

Driver’s License of Jessie James Tabor, Petitioner, who appeared in person and by counsel and

announced ready.
The Court finds that: v 1 ` ` o
1. Petitioner’s license is suspended for surcharge violations. Petitioner's Texas

driver's license was suspended on March 7, 2001 for an indefinite period of time.
2. There is an essential need for Petitioner to operate and drive a motor vehicle to
l perform his occupation or trade or for transportation to where Petitioner practices his occupation
' or trade, as the owner of Jessie’s Tree Service where he cuts, trims, and removes tress and from
where Petitioner practices his occupation or trade, and_to perform household duties.
3. l There is a sufficient showing of the necessity for_ waiving the 4 hour restriction
and that Petitioner should -be allowed, authorized and granted the right to operate a motor vehicle

pursuant to the driver's license ordered herein for a period not to exceed 12 hours in any 24

0

consecutive hours. »

4. Petitioner has not had a prior suspension arising from an alcohol or drug related

enforcement contact in the five years preceding the arrest

§

_ 5. P.etitioner has a valid policy of liability insurance as required by the Texas Motor
Vehicle Safety-Responsibility Act. (See EXHIBIT “ A” Attached hereto and incorporated herein)
6. . The Texas Department of Publi`c Safety should issue an occupational driver's
_ license to`Petitioner for a duration of the'suspension period, accordingly. n '
It is, therefore, ORDERED by this Court, that Petitioner,` Jessie James Tabor, be and is
here now granted an occupational driver's license and use of a motor vehicle on the following

days, times, routes and areas, and the 4 hour restriction is waived, and the 12 hour mriod is

granted to-wit:
_Ihlsan_dlirn§
Monday thru Sunday 7:00 a.m. to 8:30 p.m.

§Lnt_ic§
Milam, Robertson, Burleson, Brazos, Walker, Grimes, McLennan, Limestone, Freestone,
Madison, Hill, Ellis, Dallas, Tarrant, Johnson, Bell, Coryell, Lampasas, Llano, San Saba,

Mills, Lee, Williamson, and Travis.

lt is further ORDERED that:
1. This order granting Petitioner's occupational driver's license is effective
immediately g
y 2. Petitioner may use a copy of this Court order as an occupational Texas driver's

license for 30 days after the date this order becomes effective

3. l'lhe Texas Department of Public Safety shall issue to Petitioner an occupational
Texas driver's license, referring on its face to this or__der of the Court.

4. ' The clerk of this Court shall furnish Petitioner with a certified copy of this order,

CER' OBEATR_UE YRECT ,Y
___WD _F_,_,- 20
___ B- . ‘_1__.__

at the Petitioner's expense.

 

   

 

. l €¢
5. Petitioner shall carry with him at all times, a log sheet or trip sheet in which`he is

0

to enter all dates and times in which he 1s operating his vehicle.

RENDERED, SIGNED AND _ENTERED on April 15, 2013.

maria

JUDGEi>KEs`l”Dn“~IG

A (:'ERTIFIED COPY OF THIS ORDER MUST BE CARRIED BY" THE NAMED`
¢PETITIONER AT ALL TIMES WHILE OPERATING A MOTOR `VEHICLE." A PEACE
OFFICER MAY EXAMINE THE CER'l`IFlED COPY UPON REQUEST WHEN PETITIONER
IS OPERATING A MOTOR VEHICLE IT IS AN OFFENSE TO OPERATE A MOTOR
VEHICLE WHEN A CERTIFIED COPY OF THIS ORDER IS NOT CARRIED.

CE 35 ATRu RRECT
' v FO
PAGE

BARBARA VANSA COUNTY CLERK
M A ` NTY.

 

 

 

' z

Texas Liabi|ity insurance Card

marren/rf

Progresslve County Mutual lns Co Folicy Period: Apr 15, 2013 - 0ct‘1'5.'"2013 '
To report a claim: 1-800-274-4499 Policy Number: _ 5344015'6-0 ` ` tr
(se habla espanol) Agent: RUBAC |NSURANCE

Named Insured
lesst rABfoR
100 EAST 22N,D APT 802
CAMERON, TX 76520

r

Year'. Make
1986 FORD

1-254-697¥4683

     
 
 

Vehicle ldentilication No.
1 FABTZ?MSGFZGBN§

This policy provides at least the minimum amounts of liability insurance required by the Texas Motor Vehide Safety Respons`ibility Act for the
spedtied vehicles and named insureds and may provide coverage for other persons and other vehicles as provided by the insurance policy.

Texas Liabi|ity lnsurance Card
Keep this card.

|MPORTANT: This card or a copy of your insurance policy must
be shown when you apply for or renew your:

motor vehicle registration
driver's license

l motor vehicle safety inspection sticker
You may also be asked to show this card_or yo
have an accident or a peace officer as
All 'dr-r`vers"in l'l¢v'z)ras-rniis"t”ear`r_\`r“l ` "
or otherwise meet legal requireme , _.
Failure to do so could result in fines " , ,000, suspension of
your drivers license and motor vehicle registration, and _
impoundment of your vehicle for up to 180 days (at a cost of 515
per day).

 

u_r pol'

  

 
 
 

Call Progressive Claims SeNice at 1-800-274-4499. We are

 

Tarjeta de Seguro de' Respo'nsabilidad de Texas
Guarde esta tarieta. '

|MPORTANTE: Esla tarjeta 0 una copia de su poliza de seguro debe
ser mostrada cuando usted solicite o renueve su:

v registro de vehicqu d
~ licencia par=__:_o "

     

  
  
  
 
  
 
 

dad para su vehicqu

'- también que mostrar esta tarieta 0 su poliza de

. ene un accidente o si un oiicia| de la paz se la pide.

Todos_ los conductaresen Igas-_deben;;le tenet seguro_de __ k
responsabilidad para sus vehiculos, o de otra manera ||enar los requisitos
lega|es de responsabilidad civi|. Fa||o en llenar este requisito pudiera
resultar en multas de hasta $i,OOO, suspension de su licencia para '
conducir y su registro de vehicu|o de motor, y la retencion de su vehiculo
por un periodo de hasta 180 dias (a un costo de $lS por dia).

  
 

available 24 hours a day, 7 days a week'to begin working to resolve your claim.

 

\`»'-1

 

 

 

 

`»DTO BE ATRU A C»DRREC" Y
l pin oF_ l i____zo
'ji or

BARBARA ‘/ANSA COUNTY CLERK
l\r ` Y